An unpub|is|‘ued order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE PARENTAL N0. 65438
RIGHTS AS TO: B.R.H., A MINOR_,

sHANNA R.H., F s L E 

Appellant,

 

vs JuL 2a 2014
°F ser
Respondent. °Epu" GLERK

ORDER DISMISSING APPEAL
Appellant has filed a notice of withdrawal of appeal, which we
construe as a motion to voluntarily dismiss this appeal. See NRAP 42(b).
The motion is granted, and we hereby dismiss this appeal with the parties

to bear their own costs and fees. See id.

lt is so ORDERED.
@\/WZV! _, A.C_J_

l

cc: Hon. Robert Teuton_, District Judge, Family Court Division
Aaron Grigsby
Clark County District Attorney/Juvenile Division
Eighth District Court Clerk

SuPREME Coun"r
or
NEvAoA

;'0;.1¥)41;\